Citation Nr: 1525223	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  12-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1973 to December 1975, to include service at Camp Lejeune, North Carolina.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  At the hearing, the Veteran, through his representative, waived agency of original jurisdiction (AOJ) consideration of additional private medical evidence submitted following the most recent August 2012 statement of the case (SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that in February 1974 he sought treatment for persistent cough and wheezing; the impression was early pneumonia.  In July 1974, he was treated for an upper respiratory infection.  

On September 2009 VA examination, steroid dependent bronchial asthma was diagnosed; the examiner opined that it is less likely than not that the Veteran's asthma is related to his claimed exposures to contaminated water of deep amber color and flour as a pastry chef during service as neither of these is a common cause of asthma.  The examiner did not note the Veteran's respiratory complaints in service including treatment for pneumonia and an upper respiratory infection.

A private medical opinion received in August 2014 notes that the Veteran had exposure to a variety of toxic chemicals and volatile organic compounds during service, including those used to clean machinery and weapons, and that he developed asthma as a result.  The provider also noted that the Veteran reported not having any chronic respiratory diseases prior to service, and that he has been under the provider's care for several years.  However, this private medical statement does not include sufficient explanation, and is not adequate for rating purposes.

At the April 2015 Board hearing, the Veteran related that he was treated for pneumonia in service following tear gas training and that he has been receiving treatment for his respiratory disability at the same facility since 1981.  

In light of the conflicting opinions in the record, none entirely adequate for rating purposes, another examination to secure an adequate medical opinion regarding the etiology of the Veteran's asthma is necessary.

Additionally, it appears that pertinent medical records are outstanding.  Specifically, complete records from the clinic located at 98th Street and Western Avenue in Chicago, Illinois where the Veteran reports he received treatment for respiratory complaints ever since 1981 are not associated with the record, and do not appear to have been sought.  Complete records of all treatment or evaluations the Veteran has received for his asthma are pertinent, perhaps critical, evidence and must be secured. 
 
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the environmental factors/toxic chemicals to which he was exposed and attributes his asthma, including the occasions and times when, and locations where, the exposures occurred.  The AOJ should arrange for verification of the alleged exposures, then make a formal finding of fact as to each alleged exposure (whether or not it is shown to have occurred):.  

2.  The AOJ should also ask the Veteran to identify and provide the releases necessary for VA to secure complete records from all providers of private evaluations or treatment he received for his asthma (records of which are not already associated with the record).  In particular, he must identify (and provide releases for records of) the provider(s) located at 98th Street and Western Avenue in Chicago, Illinois who, he reports, have treated him for respiratory problems since 1981.  The AOJ should obtain complete records of all such evaluations and treatment from all providers identified.  If a provider does not respond to VA's request, the Veteran should be so advised and also advised that ultimately it is his responsibility to ensure that private records are received.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.  

3.  The AOJ should then arrange for the Veteran to be examined by a pulmonologist to determine the likely etiology of his asthma.  The entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination. [The AOJ should advise the examiner of its findings regarding the Veteran's alleged environmental exposures in service.].   Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following: 

What is the most likely etiology for the Veteran's asthma? Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred in service, including as related to upper respiratory infections he had in service, or as due to exposure to: 

 a) cleaning materials/solvents;
 b) substances such as tear gas used in training;
 c) contaminated water in Camp Lejeune;
d) any other environmental exposures/hazards identified pursuant to the development sought above?

If the examiner finds that the asthma is unrelated to the Veteran's service, the provider should identify the etiology considered more likely (with explanation why that is so).

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

